 
 
IV 
111th CONGRESS
1st Session
H. RES. 488 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Wittman submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Commending and congratulating Commander David W. Alldridge and the crew of the USS Newport News (SSN 750) on the occasion of the 20th anniversary of the ship’s commissioning. 
 
 
Whereas June 2009 marks the 20th anniversary of the commissioning of the nuclear attack submarine USS Newport News (SSN 750), constructed by the Newport News Shipbuilding and Dry Dock Company in the city of Newport News;  
Whereas the submarine USS Newport News is the eighth vessel to bear the name of this proud shipbuilding city;  
Whereas three previous ships, including the heavy cruiser USS Newport News (CA 148), the most decorated ship from the east coast during the Vietnam campaign, have seen naval service; 
Whereas since its commissioning in June 1989, the submarine USS Newport News has steamed more than 500,000 nautical miles in support of the Nation's defense; 
Whereas the USS Newport News has provided emergent wartime Tomahawk strike warfare and intelligence support during Operation Desert Storm, and its deployment to the Mediterranean Sea, during Operation Desert Fox, during Operation Iraqi Freedom, and the Global War on Terrorism; 
Whereas the USS Newport News, which provides the stealth, readiness, endurance, flexibility, and mission capability of the 688 Class nuclear fast attack submarine, has shown the flag during 40 foreign port visits and 4 transits of the Panama Canal; 
Whereas the USS Newport News has provided services for seven major multinational battle groups during NATO exercises, has conducted an emergent WESTLANT deployment, and has participated in the commemoration of the Allied landings at Normandy, Operation Sharp Guard in the Adriatic Sea, and Operation Southern Watch in the Red Sea; 
Whereas the USS Newport News has recorded several “firsts” in the submarine force, including first to conduct successful launches of and upgrade of the Tomahawk Cruise Missile during both horizontally and vertically launched live-firing missile tests, first to provide a submarine launch of ADCAP torpedoes employing the most updated operational software, the first operational test launch of a BLK IV Tomahawk missile, first to transit the Suez Canal for emergent tasking, first to be graded “excellent” in tactical readiness since the current formal inspection team was formed, and first to deploy with the Advanced Technical Information System, a network computer system located throughout the ship that improves the speed and efficiency of accessing technical information; 
Whereas the USS Newport News has been awarded the Southwest Asia Service Medal with two bronze stars, two Arctic Service Ribbons, the Sea Service Deployment Ribbon with three bronze stars, the Navy Expeditionary Medal with two bronze stars, a Meritorious Unit Citation, a Navy Unit Citation, and the Sea Service Ribbon with one silver star and one bronze star; and 
Whereas the motto of the USS Newport News, Magni Ominus Umbra,  relates the ship’s name to the well-established shipbuilding and naval traditions of the City of Newport News and the distinguished careers of the naval ships that have proudly carried this name: Now, therefore, be it 
 
That the House of Representatives commends and congratulates Commander David W. Alldridge and the crew of the USS Newport News (SSN 750) on the occasion of the 20th anniversary of the ship’s commissioning.  
 
